DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive.  The Applicant argues on page 6 of the Remarks that by modifying Folkmar with the teaching of Grimes’ permanently attached rigid connector it would destroy Folkmar’s functionality.
Folkmar discloses a piping bag with a rigid connector (Fig. 3) releasably connected to a dispensing tip (30’).  The contents of Folkmar’s piping bag is dispensed through a discharge nozzle (32) at the end of the dispensing tip.  Folkmar’s dispensing function would not be destroyed if the rigid connector was permanently attached to the piping bag, rather than removable from the bag.
The Applicant also argues that Folkmar’s bag is a throw-away bag and the rigid connector is reusable, thus the modification by Grimes would destroy Folkmar’s intent of throwing the used bag away, but reusing the rigid connector.  Firstly, modifying Folkmar with Grimes’ permanently attached rigid connector would not prevent the bag from being thrown away.  Secondly, prior art Wallays teaches that a piping bag with a flexible bag (10), rigid connector (16) and a dispensing tip (20) may be cleaned once emptied, thus reusing the rigid connector thereby reducing waste and cost.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folkmar (U.S. Pub. 2005/0170051) in view of Grimes (U.S. Pat. 8,790,110) and Wallays (U.S. Pat. 5,931,346).
Regarding claim 1, Folkmar discloses a food dispensing device, comprising:  5a flexible bag (12) for receiving a food preparation; a rigid connector (Fig. 3) secured to the bag, the connector having an aperture therein defining a discharge pathway allowing the food preparation in the bag to be expressed through the connector; a dispensing tip (30’) releasably mounted to the connector, the dispensing tip 10including a discharge nozzle (32) configured to impart a pre-determined shape to the food preparation that is expressed from the bag through the dispensing tip.
Folkmar is silent that the rigid connector (Fig. 3) is permanently secured to the bag (12); however, Grimes discloses a similar apparatus with a nozzle (10) coupled to a flexible bag (12), the spout permanently secured to the bag (col. 7, lines 15-22).  It would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to manufacture the bag and connector as a co-molded plastic injection-molded piece to ensure a leak-proof connection and eliminate steps in the manufacture and assembly process, saving time and money.
The combination is silent regarding the flexible bag or the rigid connector being re-usable and cleanable after the contents is dispensed to make the bag and connector suitable for a new food preparation.
Wallays discloses a decorating bag with a flexible bag (10), rigid connector (16) and a dispensing tip (20) and teaches that the bag may be “cleaned” once “emptied” (col. 2, lines 58-29) and it would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to use a bag, like Wallays, that can be opened, cleaned, refilled and reused to reduce waste and cost.
Regarding claim 2, Folkmar, as modified by Grimes, discloses that the connector is co-molded with the flexible bag.  (Grimes: col. 7, lines 15-17: “the bag 12 is either attached to the nozzle 10 during manufacture, as a simultaneously created one piece construction”)
Claims 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folkmar, Grimes and Wallays as applied to claim 2 above, and further in view of Miller (U.S. Pub. 2009/0324864).
Regarding claim 3, Folkmar is silent in regards to an annular recess configured for receiving the end of the flexible bag.  Miller discloses a method of making nozzles with film liners in that the nozzle (see annotated Figs. 6A, 6B, below) (13) includes an annular recess configured for receiving the end of a film (¶ [0022]: 56), the recess having a depth that generally matches a thickness 20of the flexible bag to provide a substantially smooth internal wall of a discharge pathway (19).  It would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to borrow the annular recess of Miller to give space for the flexible bag to maintain the full inner diameter of the discharge pathway when Folkmar’s flexible bag and connector are co-molded, as taught by Grimes.

    PNG
    media_image1.png
    438
    534
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    413
    559
    media_image2.png
    Greyscale
 

Regarding claim 4, Folkmar discloses that the bag (12) is tapered.  (seen in Fig. 2)
Regarding claim 6, Folkmar discloses that the dispensing tip (30’) releasably connects to the connector via a threaded connection (25).
Claims 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folkmar (U.S. Pub. 2005/0170051) in view of Grimes (U.S. Pat. 8,790,110), Miller (U.S. Pub. 2009/0324864) and Wallays (U.S. Pat. 5,931,346).
Regarding claim 9, Folkmar discloses a food dispensing device, comprising:  5a flexible bag (12) having an upper end portion (36) and an opposite lower end portion, the bag tapering from the upper end to the lower end (seen in Fig. 2), bag configured for receiving a food preparation through the upper end portion (¶ [0034]); a rigid connector (Fig. 3) secured to the lower end portion, the connector including a tubular passage; a dispensing tip (30’) releasably mounted to the connector, the dispensing tip 10including a discharge nozzle (32) configured to impart a pre-determined shape to the food preparation that is expressed from the bag through the dispensing tip.
Folkmar is silent that the rigid connector (Fig. 3) is permanently secured to the bag (12); however, Grimes discloses a similar apparatus with a nozzle (10) coupled to a flexible bag (12), the spout permanently secured to the bag (col. 7, lines 15-22).  It would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to manufacture the bag and connector as a co-molded plastic injection-molded piece to ensure a leak-proof connection and eliminate steps in the manufacture and assembly process, saving time and money.
Folkmar is silent in regards to an annular recess configured for receiving the end of the flexible bag.  Miller discloses a method of making nozzles with film liners in that the nozzle (see annotated Figs. 6A, 6B, above) (13) includes an annular recess configured for receiving the end of a film (¶ [0022]: 56), the recess having a depth that generally matches a thickness 20of the flexible bag to provide a substantially smooth internal wall of a discharge pathway (19).  It would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to borrow the annular recess of Miller to give space for the flexible bag to maintain the full inner diameter of the discharge pathway when Folkmar’s flexible bag and connector are co-molded, as taught by Grimes.
The combination is silent regarding the flexible bag or the rigid connector being re-usable and cleanable after the contents is dispensed to make the bag and connector suitable for a new food preparation.
Wallays discloses a decorating bag with a flexible bag (10), rigid connector (16) and a dispensing tip (20) and teaches that the bag may be “cleaned” once “emptied” (col. 2, lines 58-29) and it would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to use a bag, like Wallays, that can be opened, cleaned, refilled and reused to reduce waste and cost.
Regarding claim 10, Folkmar, as modified by Grimes, discloses that the connector is co-molded with the flexible bag.  (Grimes: col. 7, lines 15-17: “the bag 12 is either attached to the nozzle 10 during manufacture, as a simultaneously created one piece construction”)
Regarding claim 12, Folkmar discloses that the dispensing tip (30’) releasably connects to the connector via a threaded connection (25).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folkmar, Grimes, Miller and Wallays as applied to claim 4 above, and further in view of Starr (U.S. Pub. 2015/0273516).
Regarding claim 5, Folkmar discloses in ¶ [0022] that “It will be understood that nozzle second part 30' may conveniently be coupled to first part 20 in an identical manner to that in which cap 30 is coupled” and ¶ [0019]: “The preferred means for coupling the nozzle cap to the nozzle base comprises thread means, suitably with male threads disposed on the spout portion of the nozzle base and female threads disposed on the cap, although other coupling means including snap couplings, for example, may be employed.”  Starr discloses an apparatus for decorating bags including a dispensing tip (10) releasably connected to a connector (30) via a bayonet mounting (Starr: ¶ [0038]).  It would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to substitute one known type of connection (threads) with another known type of connection (bayonet) while expecting the same results.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folkmar, Grimes, Miller and Wallays as applied to claim 4 above, and further in view of LeBoeuf (U.S. Pub. 2009/0110335).
Regarding claim 7, Folkmar is silent in regards to the material used in the manufacturing of his bag (12); however, LeBeouf teaches the benefits of making a food storage bag from silicone.  Therefore, it would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the well-known material of silicone to manufacture Folkmar’s bag so “the bag can easily withstand the temperature ranges encountered in residential kitchens extending from the freezer to the oven and all ambient temperatures therebetween.” (LeBeouf: Abstract)
Regarding claim 8, Folkmar, as modified by Grimes, discloses that the connector is a co-molded plastic injection-molded piece but is silent in regards to its compatibility to be co-molded with silicone; however, LeBeouf teaches (¶ [0024]) that the bag can be made of silicone and a closure mechanism can be made from thermoset resins, such as melamine and phenolin (plastics).  Therefore, it would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the well-known material of silicone for the bag and suitable plastics for the connector in order to co-mold all the components at once.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folkmar, Grimes, Miller and Wallays as applied to claim 10 above, and further in view of Starr (U.S. Pub. 2015/0273516).
Regarding claim 11, Folkmar discloses in ¶ [0022] that “It will be understood that nozzle second part 30' may conveniently be coupled to first part 20 in an identical manner to that in which cap 30 is coupled” and ¶ [0019]: “The preferred means for coupling the nozzle cap to the nozzle base comprises thread means, suitably with male threads disposed on the spout portion of the nozzle base and female threads disposed on the cap, although other coupling means including snap couplings, for example, may be employed.”  Starr discloses an apparatus for decorating bags including a dispensing tip (10) releasably connected to a connector (30) via a bayonet mounting (Starr: ¶ [0038]).  It would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to substitute one known type of connection (threads) with another known type of connection (bayonet) while expecting the same results.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folkmar, Grimes, Miller and Wallays as applied to claim 12 above, and further in view of LeBoeuf (U.S. Pub. 2009/0110335).
Regarding claim 13 Folkmar is silent in regards to the material used in the manufacturing of his bag (12); however, LeBeouf teaches the benefits of making a food storage bag from silicone.  Therefore, it would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the well-known material of silicone to manufacture Folkmar’s bag so “the bag can easily withstand the temperature ranges encountered in residential kitchens extending from the freezer to the oven and all ambient temperatures therebetween.” (LeBeouf: Abstract)
Regarding claim 14, Folkmar, as modified by Grimes, discloses that the connector is a co-molded plastic injection-molded piece but is silent in regards to its compatibility to be co-molded with silicone; however, LeBeouf teaches (¶ [0024]) that the bag can be made of silicone and a closure mechanism can be made from thermoset resins, such as melamine and phenolin (plastics).  Therefore, it would have been obvious to one with ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the well-known material of silicone for the bag and suitable plastics for the connector in order to co-mold all the components at once.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754